Citation Nr: 1825863	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation of 10 percent for lumbosacral strain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the increased rating claim for lumbosacral spine, a remand is required for a current examination.  During his December 2015 Board hearing, the Veteran stated that his back sometimes gave way, and he suffered when he bent, got up, and sat down.  Additionally, he stated that when it was cold, his back tightened up and, in the mornings, became very stiff.  See Hearing Testimony received in December 2015 at 3-4.  The Veteran further stated that he experienced numbness or tingling down his right leg.  See id. at 4.  The Board notes that the Veteran's last examination was in April 2014.  Therefore, the Veteran should be afforded an examination to determine the current severity of his lumbosacral spine disability.

In September 2011, the Veteran was diagnosed with PTSD.  See Medical Treatment Record-Non-Government Facility received in May 2014 at 10; see also Capri received in June 2015 at 55.  The Veteran stated that while he was stationed in Germany, a truck that he was driving got into an accident and rolled over for at least a minute.  See Hearing Testimony at 6-7.  The Veteran further stated that since the accident, he does not like to drive, and he experiences bad dreams about driving.  See id.  Along with PTSD, the Board notes that the Veteran has been diagnosed with depression.  See Capri received in June 2015 at 55.  The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his psychiatric disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, during the Board hearing, the Veteran stated that he was receiving treatment for his psychiatric disorder.  See Hearing Testimony at 8.  However, these records have not been associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding VA or private treatment records to include treatment records from Woodland Avenue in West Philadelphia, records dated from September 2014, and any other relevant evidence pertaining to his claims.  Associate any outstanding records with the claims file.

2.  Thereafter, schedule a VA examination to determine the current severity of the Veteran's service-connected lumbosacral spine.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must include a notation that this record review took place.

All indicated studies, including x-rays, range of motion studies in degrees, and neurological testing, must be conducted, and all findings must be reported in detail.  To the extent possible, the examiner is asked to opine as to the range of motion and note any pain (and the point during range of motion that pain is reported), pain on use, weakness, incoordination, or excess fatigability. 

In accordance with Correia, the range of motion should be tested actively and passively, in weight-bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  In providing this opinion, the examiner should consider the Veteran's lay statements regarding his decreased range of motion. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should further assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  This includes the Veteran's statements regarding the extent of functional loss during flare-ups.

If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The supporting rationale for all opinions expressed must be provided.

3.  Schedule a VA examination to determine the nature and etiology of the Veteran's psychiatric disorder.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must include a notation that this record review took place.  

Based on a review of the entire record, the examiner should respond to the following:

a.  Is it at least as likely as not (a 50 percent or greater probability) that any psychiatric disability had its onset during active service or is etiologically related to the Veteran's active duty service?

b.  If PTSD is diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include his reported stressor?

The supporting rationale for all opinions expressed must be provided.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




